                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )      Criminal Action No. 18-00026-KD-MU
                                              )
VALERIA BROWN,                                )

       Defendant.


                                               ORDER

       This action is before the Court on Defendant Valeria Brown’s Motion for Sentencing

Transcripts (doc. 67). The pro se and indigent Defendant moves the Court for her sentencing

transcript, at the United States’ expense, for her “habeas corpus 2255” (Id.).

       The Court of Appeals for the Eleventh Circuit has explained that there must be a “pending

proceeding to which the transcripts are relevant.” United States v. Adamson, 681 Fed. Appx. 824,

827 (11th Cir. 2017). Defendant does not have a motion to vacate pursuant to 28 U.S.C. § 2255

pending before the Court. Therefore, Defendant “is not entitled to copies of transcripts at

government expense for the purpose of preparing a collateral attack on a conviction.” Id. (citations

omitted). Accordingly, the Motion is DENIED.

       DONE and ORDERED this 3rd day of April 2019.



                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
